Motion Granted; Abatement Order filed October 9, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00640-CV
                                   ____________

                     DAVID LEE STUDER, P.E., Appellant

                                         V.

            JACK B. MOORE AND ONESUBSEA, LLC, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19260

                            ABATEMENT ORDER

      This is an attempted appeal from the grant of a summary judgment. The
record, however, contains no signed final judgment.

      Appellees filed a motion to abate this appeal to allow supplementation of the
record with a final judgment. The parties agree that the trial court has not signed a
final judgment, but the electronic docket sheet reflects a notation that summary
judgment was granted. Appellees ask this court to abate this appeal to permit
supplementation of the record with a final written order ruling on the summary
judgment. Appellant filed a response in which he agrees there is no written order and
joins in appellees’ request for abatement.

      Accordingly, we order the case abated and remanded to the trial court for a
period of sixty days so that the trial court may sign an order memorializing its ruling
on the summary judgment. A supplemental clerk’s record containing the trial court’s
judgment shall be filed with the clerk of this court on or before December 11, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing,
if a hearing is required, in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.


                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.